DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 4/25/2022.

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-15, in the reply filed on 4/25/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.

Claim Objections
Claims 11-15 are objected to because of the following informalities:  
	Re. claim 11: The phrase “below the coil” as recited in line 2 appears to be --below the at least one coil--.
	Re. claim 12: The phrase “wherein the coil includes” as recited in line 1 appears to be --wherein the at least one coil includes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Re. claim 1: The phrase “each substrate layer including a dielectric layer” as recited in lines 2 and 3 renders the claim vague and indefinite. According to the limitation as recited in line 1, the substrate includes at least one substrate layer. The at least one substrate layer can be a single substrate layer. It is unclear as to what each substrate layer is meant. Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,163,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-9 of U.S. Patent No. 10,163,557 clearly anticipate the claims 1-11 of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (US PAT. 6,711,814) in view of Shenoy et al. (PGPub 2014/0104288 A1), and further in view of Le et al. (PGPub 2014/0306673 A1) and Aoyagi (US PAT. 6,992,557).
	Barr et al. teach an electronic package including a through-hole inductor comprising: a substrate (10, Fig. 4, paragraph [0029]) including at least one substrate layer (such as a dual layer), an aperture (40, Fig. 4, paragraph [0030]) in the dual layer located from the first surface to the second surface, wherein the aperture includes an aperture wall (40, as shown in Fig. 3) extended from the first surface to the second surface; a conductive layer (22, 30, Figs. 1-4, paragraph [0029]) on the first surface and the second surface, and at least one coil (44, Fig. 5, paragraph [0031]) located on the aperture wall from the first surface to the second surface and on at least one of the first surface or second surface.
	However, Barr et al. silent whether the dual layer of the substrate is a dielectric layer. Shenoy et al. teach an electronic package including a through-hole inductor has a substrate, which includes at least one substrate layer including a dielectric layer (1108, 1110, Fig. 3, paragraph [0081]) in order to provide an inductor that have a degree of flexibility corresponding to a variable inductance. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify an electronic package of Barr et al. by a dielectric layer as the at least one substrate layer as taught by Shenoy et al. in order to provide an inductor that have a degree of flexibility corresponding to a variable inductance.
	Also, Barr et al., modified by Shenoy et al., teach all limitations as set forth above, but fail to disclose a die coupled to the substrate and electrically coupled with the conductive layer and an integrated voltage regulator (IVR). Le et al. teach an integrated voltage regulator (IVR) wherein a (2022, as shown in Fig. 22, paragraph [0186]) coupled to the substrate (2204, Fig. 22, paragraph [0186]) and an integrated voltage regulator (2200, Fig. 22, paragraph [0186]) including and (as per claim 2) at least one capacitor or resistor located on a die (2022, as shown in Fig. 22, paragraph [0186]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify an electronic package of Barr et al., modified by Shenoy et al., by a die coupled to the substrate and an integrated voltage regulator (IVR) including and at least one capacitor or resistor located on the die as taught by Le et al. so that the first control loop can be configured to operate the step-down regulator to provide a fraction of the intermediate voltage signal at the output node so that the step-down regulator operates in a configuration providing a high conversion efficiency.
	Also, Barr et al., modified by Shenoy et al. and Le et al., teach all limitations as set forth above, but silent a magnetic core disposed in the aperture. Aoyagi teaches a process of making an inductor including a process of inserting a magnetic core (6) within an aperture (2) of a wiring as shown in Fig. 4 (col. 4, lines 13-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of making an inductor of Barr et al. by inserting a magnetic core within the wiring as taught by Aoyagi in order to provide high magnetic permeability.
	Re. claim 3: Aoyagi also teaches that a magnetic core (6) includes magnetic particles suspended in a carrier (3) as shown in Fig. 5 (col. 4, lines 13-30).
	Re. claim 4: Aoyagi silent a material mixed with the magnetic particles suspended therein to form the magnetic core. At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the magnetic particles with the material as recited in the claimed invention because Applicant has not disclosed that the material as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Aoyagi because one of ordinary skill in the art can be made the magnetic core mixed with the magnetic particles with the material as recited in the claimed invention, which is well known in the art.  Therefore, it would have been an obvious matter of design choice to modify the magnetic particles suspended therein of Aoyagi to obtain the invention as specified in claim 4.
	Re. claim 6: Shenoy et al. teach that the substrate includes a second substrate layer (1108, Fig. 3, paragraph [0081]), wherein the second substrate layer can include a secondary conductive layer (1126, Fig. 3, paragraph [0082]), wherein the secondary conductive layer includes at least one electrical contact (1134, Fig. 3, paragraph [0083]) configured for electrical communication.
	Re. claim 7: Shenoy et al. teach that the substrate includes a substrate core (see paragraph [0081]) and at least one secondary substrate layer (7708) includes a sequential layer build-up (e.g. Fig. 3 shows a sequential layer (1108, 1110) build-up on layer (1102), paragraphs [0081]-[0082]).
	Re. claims 9, 10 and 12: Barr et al. also teach that the at least one coil within the substrate includes a helical shape with multiple revolutions as shown in Fig. 6.
	Re. claim 11: Aoyagi also teaches that the magnetic core is disposed on the aperture wall at a location above and below the coil along a longitudinal axis of the aperture as shown in Fig. 4.
	Re. claim 13: Barr et al., modified by Aoyagi, also teach that each revolution of the at least one coil includes a coil top surface is facing the first surface of the dielectric layer (a top surface of the substrate) and a coil bottom surface is facing the second surface of the dielectric layer (a bottom surface of the substrate) as shown in Fig. 6 of Barr et al., and the magnetic core is disposed between a top surface of a first revolution and a bottom surface of a second revolution that faces the top surface of the first revolution as shown in Fig. 5 of Aoyagi.
	Re. claim 14: Aoyagi also teaches that the magnetic core is disposed directly between the top surface of the first revolution and the bottom surface of the second revolution as shown in Fig. 5.
	Re. claim 15: Barr et al. also teach that the first revolution and the second revolution are immediately adjacent revolutions as shown in Fig. 6.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. in view of Shenoy et al., Le et al., Aoyagi, and further in view of Otte et al. (US PAT. 6,507,262 B1).
	Barr et al., modified by Shenoy et al., Le et al. and Aoyagi, teach all limitations as set forth above, but silent magnetic nanoparticles for the magnetic core. Otte et al. teach a magnetic core magnetic core made of fine crystalline particles with an average particle size of 100 nm or less (nanocrystalline alloy, col. 3, lines 9-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of making an inductor of Barr et al., modified by Shenoy et al., Le et al. and Aoyagi, by magnetic nanoparticles for the magnetic core as taught by Otte et al. in order to provide at least high aging resistance, which allows an upper limit on the usage temperature for the magnetic core of over 120° C., in some cases even around 150°C.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. in view of Shenoy et al., Le et al., Aoyagi, and further in view of Powell (PGPub 2017/0063229 A1).
	Barr et al., modified by Shenoy et al., Le et al. and Aoyagi, teach all limitations as set forth above, but silent a buck converter circuit for the IVR. Powell teaches an integrated circuit includes: a voltage converter to receive a first supply voltage signal (see paragraph [0002]) wherein MCU 100 (see Fig. 1) includes various components, including a DC-DC converter 110 (e.g. buck converter, see attachment "Buck converter’), a voltage regulator 120 (paragraph [0020]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of making an inductor of Barr et al., modified by Shenoy et al., Le et al. and Aoyagi, by a buck converter as taught by Powell in order to provide a steps down voltage (while stepping up current) from its input (supply) to its output (load) so that converters can be highly efficient (often higher than 90%), making them useful for tasks such as converting a computer's main (bulk) supply voltage (often 12 V) down to lower voltages needed by USB, DRAM and the CPU (1.8 V or less).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729